
	
		I
		111th CONGRESS
		2d Session
		H. R. 5353
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Grayson (for
			 himself, Mr. Kucinich,
			 Ms. Woolsey,
			 Mr. Conyers,
			 Ms. Lee of California,
			 Mr. Paul, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the $159.3 billion from the discretionary
		  overseas contingency operations funds in the President’s fiscal year 2011
		  budget for operations in Iraq, Afghanistan, and Pakistan (without preventing
		  use of mandatory funds from the Department of Defense budget to execute the War
		  on Terror), and amend the Internal Revenue Code of 1986 to provide individuals
		  a War is Making You Poor tax credit against the savings
		  attributable to the overseas contingency operations reduction.
	
	
		1.Short titleThis Act may be cited as the
			 War is Making You Poor
			 Act.
		2.War on terror to
			 be funded by Department of Defense budgetOf the amounts made available to the
			 Department of Defense in any appropriations Act for fiscal year 2011—
			(1)such amounts for the base budget shall not
			 exceed an amount equal to the $548,919,000,000 specified in the budget of the
			 United States Government for fiscal year 2011, submitted by the President under
			 section 1105(a) of title 31, United States Code, and
			(2)such amounts for
			 overseas contingency operations in Iraq, Afghanistan, or Pakistan—
				(A)may not be made
			 available in a separate discretionary account, and
				(B)shall be made
			 available without taking into account the additional $159,300,000,000 specified
			 for such operations in such budget.
				3.War is making you
			 poor credit
			(a)In
			 generalSubchapter B of
			 chapter 65 is amended by adding at the end the following new section:
				
					6433.War is making
				you poor credit
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by subtitle A for the first taxable year beginning in 2011 an amount equal to
				the net income tax liability of the taxpayer for the taxable year (determined
				without regard this section).
						(b)Limitation based
				on modified adjusted gross income
							(1)In
				generalThe amount which would (but for this subsection) be
				allowed as a credit under subsection (a) for the taxable year shall be reduced
				(but not below zero) by the amount which bears the same ratio to the amount
				which would be so allowed as—
								(A)the excess
				of—
									(i)the taxpayer’s
				modified adjusted gross income for such taxable year, over
									(ii)$35,000 ($70,000
				in the case of a joint return), bears to
									(B)$10,000 ($20,000
				in the case of a joint return).
								(2)Modified
				adjusted gross incomeFor
				purposes of this subsection, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under sections 911,
				931, or 933.
							(c)Rules similar to
				2008 recovery rebatesRules similar to the rules of subsections
				(b), (c), and (e) through (h) of section 6428 shall apply for purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subchapter B of chapter 65 is amended by adding at the end the
			 following new item:
				
					
						Sec. 6433. War is making you poor
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
